Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered October 29, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court acted properly in refusing to charge the jury on the affirmative defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]). The evidence adduced at the trial established that the defendant, who had a history of unfortunate and unavoidable disputes with his next-door neighbor, shot and killed the neighbor without displaying any loss of control typically associated with the affirmative defense of extreme emotional disturbance (see, People v Moye, 66 NY2d 887; People v Murden, 190 AD2d 822). No reasonable view of the evidence supported a conclusion that the defendant acted under the influence of extreme emotional disturbance or that there was a reasonable explanation for his action and, therefore, the court did not err in denying the defendant’s request for the charge (see, People v White, 79 NY2d 900; People v Murden, supra).
We have examined the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Miller, Joy and Altman, JJ., concur.